ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                             )
Defense Support Services LLC                 )       ASBCA Nos. 59380, 59381
                                             )                  59424,59425
Under Contract Nos. N68171-01-D-4043         )
                    N68l71-08-D-OOO1         )

APPEARANCES FOR THE APPELLANT:                       Richard C. Johnson, Esq.
                                                     Keeley A. McCarty, Esq.
                                                      Smith Pachter Mc Whorter PLC
                                                      Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     David L. Koman, Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 4 December 2014



                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59380, 59381, 59424, 59425,
Appeals of Defense Support Services LLC, rendered in conformance with the Board's
Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals